
	
		I
		111th CONGRESS
		1st Session
		H. R. 2337
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Teague (for
			 himself and Mr. Reyes) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to make grants
		  for certain transportation feasibility studies for southern New Mexico and west
		  Texas.
	
	
		1.Short titleThis Act may be cited as the
			 Southwestern Transit Corridor Planning and Fuel Use Reduction
			 Act.
		2.Rail runner extension
			 feasibility studyThe
			 Secretary of Transportation shall make a grant to the New Mexico Mid Region
			 Council of Governments to conduct, working in cooperation with the appropriate
			 municipalities, metropolitan planning organizations, and rural planning
			 organizations in New Mexico and Texas, a transportation corridor feasibility
			 study to evaluate and provide recommendations regarding the costs, benefits,
			 obstacles, impacts and feasibility of various transit technology, alignments,
			 and funding options for extending the New Mexico rail runner express commuter
			 rail service south from Belen, New Mexico, to El Paso, Texas, or to
			 intermediate points.
		3.Las
			 Cruces and El Paso feasibility studyThe Secretary of Transportation shall make a
			 grant to the city of Las Cruces, New Mexico, and the city of El Paso, Texas, to
			 conduct, in cooperation with the Las Cruces metropolitan planning organization
			 and the El Paso metropolitan planning organization, a transportation corridor
			 feasibility study to evaluate and provide recommendations regarding the costs,
			 benefits, obstacles, impacts, and feasibility of various transit technology,
			 alignments, and funding options for a public transit system, including the
			 option of commuter rail, that would connect Las Cruces and El Paso.
		4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
